Title: To George Washington from Colonel Henry Beekman Livingston, 1 February 1778
From: Livingston, Henry Beekman
To: Washington, George



Sir
May it please Your Excellency
Camp Valley Forge 1st Febr. 1778

The Enclosed I send you at the Request of Captain Samuel Sacket, and Captain Timothy Hughs of Colonel James Livingston’s Regiment and as I have no Reasonable Objection against the proposed Exchange, have refered them to Your Excellency, Only Observeing, that if it meets with Your Approbation and Colonel James Livingston is perfectly Satisfied with these proposals which I Shall Acquaint him with, when Captain Hughs returns to Albany: That I would wish Captain Hughs and his Volunteers to Arrive here before Captain Sacket and his Men Depart for Albany. I Am Sir with the Greatest Respect Your Excellencies Most Obt Humble Servt

Henry B: Livingston

